Petition unanimously granted, order of contempt, entered December 4, 1978, and the sentence imposed on petitioner, vacated, without costs or disbursements. Although the remarks by counsel could be considered provocative, nevertheless, on the record before us, we find insufficient support for the conclusion that petitioner’s continued questioning of a witness in the circumstances of the evidentiary issue before the court was either "disorderly”, "insolent”, or "willful” as required by section 750 of the Judiciary Law. Concur—Birns, J. P., Fein, Sandler, Bloom and Lane, JJ.